Title: To Thomas Jefferson from Trigant de Beaumont, 4 October 1808
From: Beaumont, Trigant de
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     Elizath Town ce 4 Octobre 1808
                  
                  J’ai toujours oui dire que rien ne rendait plus timide que le malheur, et vous allez voir cependant qu’un homme bien malheureux prend sur lui la liberté de vous adresser la presente: Ce qu’il n’aurait jamais osé faire avant ce moment.
                  Emigré de France dans ce pays ci depuis quatorze ans et a ma Suite une famille très considerable, n’ayant pas dix gourdes pour tout bien à mon arrivé, n’ayant jamais été accoutumé au travail, il fallut dès les premiers jours me decider a prendre un état qui pu de suite fournir a l’existance de tout ce qui m’entourait. Je fit des ce moment avertir le public que je donnerai des lessons d’armes, d’espadons et de danse qui m’a fort bien reussit jusqu’a ce moment ci sans avoir pu cependant rien mettre de coté malgré la plus grande economie. mais le malheur vien de retomber sur moi avec toute sa force. un accident cruel en donnant des lessons d’escrime m’oblige de tenir le lit depuis trois mois sans savoir quand je pourais en sortir. les medecins ont decidé qu’il me serait impossible pendant trois ou quatre ans, de remonter les memes ecoles qui pendant tant d’anées, ont fait le soutien de huit personnes, sans avoir eu besoin d’avoir recour à qui que ce soit.
                  je ne vois a présent d’autres ressources, que de monter un magazin à New-york, ou ma femme et mes enfants, trouveront les moyens de travailler pour leurs existances, et la mienne mais il sepresente une grande difficulté que sont les premiers fonds. je n’ai osé m’adresser a personne et je ne sais pourquoi Monsieur j’ose ne pas balancer pour vous en faire la demande je me persuade même que J’ai été inspire, si en effet je suis assé heureux que mon sort vous interesse et que je puisse obtenir de vous un service aussi grand, mon plus grand soin sera de vous remettre peu a peu ce que votre bon cœur et votre sensibilité vous auront fait faire pour des malheureux qui n’auraient sut que devenir sans votre secour. nous nous jettons tous à vòs genoux pour vous prier de ne pas nous oublier. si avant de mêttre utile vous desiré savoir ma conduite je puis vous envoyer les certificas de tout les endroits que J’ai habité et vise par le gouverneur. tant qu’a mon malheureux accident je puis avoir ceux des medecins.
                  Le magazin dont J’ai fait mention cidevant pourait se lever avec mille ou douze cents gourdes. ces dames sont fort adroite savent faire des robes, des chapeaux et chifons de toute especes ainsi que des fleurs artificiel imité d’après nature ce qui nous assure d’avance que nous reussiront dans notre antreprise, par là nous nous trouverons encore une fois, hors de l’inquietude de nous voir mourir de misère et ce sera a vous seul a qui nous devrons cette nouvelle existance qui nous meneras peut etre a faire une petite fortune. J’ose assé me flatter que vous voudrai bien m’honorer d’une reponse, c’est en attendent cette acte de bonté que J’ai l’avantage de dire. 
                  J’ai L’honneur d’être avec Respect et consideration Monsieur Votre très humble et très obeissant serviteur
                  
                     Trigant 
                        de beaumont 
                     
                  
               